EXHIBIT 10.1

 

Aspen Capital Advisors, LLC

1740 Persimmon Drive, Suite 100

Naples, FL 34109

(239) 325-2001

 

 

November 11, 2015

 

NeoGenomics, Inc.

Mr. Douglas M. VanOort

Chief Executive Officer

12701 Commonwealth Drive, Suite 5

Fort Myers, FL  33913

 

PERSONAL & CONFIDENTIAL

 

Dear Doug:

 

Thank you for your interest in securing the services of Aspen Capital Advisors,
LLC (“Aspen”) to act as a strategic and financial advisor to NeoGenomics, Inc.
and its affiliates  (“NeoGenomics” or the “Company”). Aspen is pleased to be
retained on the terms and conditions set forth in this letter of engagement
("Engagement Letter" or “Agreement”) as a consultant to the Company in
connection with securing the bank financing for and closing the pending
acquisition of Clarient, Inc. (the "Engagement").

 

1.Services of Aspen.

 

For the Term of Engagement (as hereinafter defined), and with your general
knowledge and consent, Aspen agrees to provide to the Company a range of
consultative and related services which may include, but not necessarily be
limited, to the following: (i) negotiating and finalizing the transaction
documentation associated with the Company’s pending acquisition of Clarient (the
“Acquisition”), (ii) negotiating and finalizing bank credit agreements with AB
Private Credit Investors, Well Fargo Capital Finance, and any other lenders that
may be identified in the future in connection with securing the bank financing
for the Acquisition (the “Financing”), (iii) updating financial models which can
be used in connection with finalizing the Financing and establishing appropriate
and responsible levels for the covenants that will be part of the bank credit
agreements.  (iv) updating the Company’s investor materials to inform the
investment community about the benefit of the Acquisition, (v) assist the
Company in soliciting the shareholder approval required to consummate the
Acquisition, and (vi) such other matters as may be mutually agreed upon from
time to time.    

 

2.Term of Engagement.  

 

The Engagement shall be effective for a period, commencing on the date of this
letter and will end on the date the Acquisition is terminated (the "Term of
Engagement").  

 

3.Compensation.

 

In consideration for the services rendered by Aspen to the Company pursuant to
the Engagement (and in addition to the expenses provided for in Paragraph 4
hereof), and throughout the Term of Engagement, the Company shall compensate
Aspen in connection with the Acquisition and the Financing as follows
(collectively referred to as “Compensable Events”):

 

1

 

--------------------------------------------------------------------------------

 

 

3.1Acquisition Assistance.  The Company agrees that Aspen shall be paid $250,000
in cash as compensation for assisting with all matters other than the Financing
that are related to closing the Acquisition ("Acquisition Compensation") within
twenty (20) business days of the date on which the Company consummates the
Acquisition, or such other mutually agreed upon timeframe.   

 

3.2Financing Assistance.  The Company agrees that Aspen shall be paid $250,000
in cash as compensation for all matters relating to the Financing pursuant to
this Agreement (“Financing Compensation”) within twenty (20) business days of
the date on which the Company consummates the Acquisition, or such other
mutually agreed upon timeframe.    

 

4.Expenses.

 

In addition to any compensation payable hereunder, and without regard to whether
any Compensable Events have occurred, the Company shall reimburse Aspen,
promptly upon submission of documentation evidencing such expenses, for all fees
and disbursements of Aspen’s travel and out-of-pocket expenses reasonably
incurred in connection with the services performed by Aspen pursuant to this
Engagement Letter, including without limitation, airfare, hotel, food and
associated expenses and long-distance telephone calls.  Said expenses shall not
exceed $5,000 in any 30-day period of the term unless approved in writing by an
officer, director or other authorized designee of the Company.

 

5.Termination.

 

After a period of nine months has lapsed from the date hereof, the Company
and/or Aspen shall have the right to terminate the Engagement by giving written
notice to the other party ("Termination").  

 

6.Non-Exclusivity of Aspen Services.

 

It is understood and acknowledged by the Company that Aspen presently has, and
anticipates having throughout the Engagement Term, other clients for which it
performs the same or similar services to those to be performed in accordance
herewith, and that Aspen shall be under no obligation under this Engagement to
restrict its ability in any way to perform services for any other clients.  It
is further acknowledged that, by virtue of the nature of the services to be
performed by Aspen hereunder, the value of such services bear no relation
necessarily to the amount of time invested on the part of Aspen to the
performance of such services, and Aspen, therefore, shall be under a continuing
obligation hereunder to devote only as much time to the performance of its
services hereunder as deemed appropriate in the exclusive discretion of its
principal(s).  Notwithstanding the foregoing, it is the general understanding of
the parties that Mr. Steven Jones, Managing Director of Aspen, will be the
primary person within Aspen providing services to the Company throughout the
life of this Engagement.

 

7.Cooperation by Company.

 

In order to enable Aspen to provide the services requested, the Company agrees
to provide to Aspen, among other things, all information reasonably requested or
required by Aspen including, without limitation, information concerning
historical and projected financial results of the Company and its
subsidiaries.  The Company also agrees to make available to Aspen such
representatives of the Company, including, among others, directors, officers,
employees, outside counsel and independent certified public accountants, as
Aspen may reasonably request.

 

2

 

--------------------------------------------------------------------------------

 

 

8.Limitation on Use of Certain Information.   

 

The Company acknowledges that all services and advice (written or oral) provided
by Aspen to the Company in connection with the Engagement are intended solely
for the benefit and use of the Company in considering the subject matter to
which they relate, and the Company agrees that no person or entity (including
any shareholders of the company) other than the Company shall be entitled or
advised to make use of or rely upon the advice of Aspen provided pursuant
hereto, and no such opinion or advice shall (i) be used for any other purpose or
reproduced, disseminated, quoted or referred to at any time, in any manner or
for any purpose, or (ii) filed with, included in or referred to in whole or in
part in any registration statement, proxy statement or any other document, in
either case without Aspen's prior written consent.  In any event, neither the
Company nor any other parties may use the Aspen name in any public references,
press releases or public filings in connection with the Company without Aspen’s
prior written consent.

 

9.  Indemnification.

In consideration of Aspen signing this Engagement Letter and agreeing to perform
services pursuant hereto, the Company agrees to indemnify and hold harmless
Aspen and each of its directors, officers, agents, employees and controlling
persons (within the meaning of the Securities Act of 1933, as amended) to the
extent and as provided in Addendum A attached hereto and incorporated herein by
reference.  The provisions of this Section 9 and Addendum A shall survive any
expiration or termination of this Engagement Letter and shall be binding upon
any successors or assigns of the Company.

 

10.Miscellaneous.

 

(a)This Engagement Letter constitutes the entire agreement and understanding of
the parties hereto, and supersedes any and all previous agreements and
understandings, whether oral or written, between the parties with respect to the
matters set forth herein.

 

(b)Any notice or communication permitted or required hereunder shall be in
writing and shall be deemed sufficiently given if hand-delivered or sent (i)
postage prepaid by registered mail, return receipt requested, or (ii) by
facsimile, to the respective parties as set forth below, or to such other
address as either party may notify the other of in writing:

 

If to the Company, to:

NeoGenomics, Inc.

 

12701 Commonwealth Drive, Suite 5

 

Fort Myers, FL 33913

 

Attn: Chief Financial Officer

 

 

If to Aspen, to:

Aspen Capital Advisors, LLC

 

1740 Persimmon Drive, Suite 100

 

Naples, FL  34109

 

Attn: Steven C. Jones

 

 

 

(c)This Engagement Letter shall be binding upon and inure to the benefit of each
of the parties hereto and their respective successors, legal representatives and
assigns.

(d)The Company represents that it has the power to enter into this Engagement
Letter and to carry out its obligations hereunder.  This Engagement Letter
constitutes the valid and binding obligation of the Company and is enforceable
in accordance with its terms.  The Company further

3

 

--------------------------------------------------------------------------------

 

 

represents that this Engagement Letter does not conflict with or breach any
agreement to which it is subject or by which it is bound.   

(e)This Engagement Letter may be executed in any number of counterparts, each of
which together shall constitute one and the same original document.

(f)No provision of this Engagement Letter may be amended, modified or waived,
except in a writing signed by all of the parties hereto.

(g)All claims arising out of the interpretation, application or enforcement of
this Engagement Letter including, without limitation, any breach hereof, shall
be settled by final and binding arbitration in Fort Myers, Florida in accordance
with the commercial rules then prevailing of the American Arbitration
Association by a panel of one (1) arbitrator appointed by the American
Arbitration Association.  The decision of the arbitrator shall be binding on
Aspen and the Company and may be entered and enforced in any court of competent
jurisdiction by either party.  The arbitration shall be pursued and brought to
conclusion as rapidly as is possible.  In no event shall any claims decided in
the favor of the Company exceed the amount of any compensation paid to
Aspen.  Each of Aspen and the Company waives all right to trial by jury in any
action, proceeding or counterclaim (whether based upon contract, tort or
otherwise) related to or arising out of the engagement of Aspen pursuant to, or
the performance by Aspen of, the services contemplated by this Agreement.

(h)This Agreement shall be governed by, and construed in accordance with the
provisions of the law of the State of Florida, without reference to provisions
that refer a matter to the law of any other jurisdiction.  Each party hereto
hereby irrevocably submits itself to the non‑exclusive personal jurisdiction of
the federal and state courts sitting in Florida; accordingly, subject to the
provisions for arbitration provided in Section 10(g), any justiciable matters
involving the Company and Aspen with respect to this Agreement may be
adjudicated only in a federal or state court sitting in Florida.

(i)If either party knowingly or intentionally breaches or proposes to breach
this Agreement as determined by a court of competent jurisdiction or a panel of
arbitrators, then such party shall pay the other all costs and expenses,
including attorneys' fees, reasonably incurred by the damaged party in enforcing
this Agreement.

(j)No Presumption and Opportunity to Review.  The fact that this Agreement was
drafted by one party shall create no presumptions and specifically shall not
cause this Agreement or any part hereof to be construed against any party as the
drafter.  The Company hereby represents that it has had a full and fair
opportunity to have this Agreement, and all related documents referred to
herein, reviewed by counsel of its own choice.

 



 

[Signatures Appear on the Following Page]




4

 

--------------------------------------------------------------------------------

 

 

If the foregoing correctly sets forth the understanding between Aspen and the
Company with respect to the foregoing, please so indicate by signing in the
place provided below, at which time this Engagement Letter shall become a
binding agreement.

 

ASPEN CAPITAL ADVISORS, LLC

 

 

By: /s/ Steven C. Jones_____________

Steven C. Jones

Managing Director

 

 

Accepted and Agreed:

 

NEOGENOMICS, inc.

 

 

By:  /s/ Douglas M. VanOort_________

Douglas M. VanOort

Chairman & Chief Executive Officer




5

 

--------------------------------------------------------------------------------

 

 

ADDENDUM A

 

Pursuant to the foregoing letter dated November 11, 2015 (the “Agreement”),
NeoGenomics, Inc, a Nevada company,  (the “Company”) agrees to indemnify and
hold harmless Aspen Capital Advisors, LLC, a Florida Company (“Aspen”), together
with its respective officers, directors, shareholders, employees and agents, and
each person, if any, who controls Aspen and any of its affiliates within the
meaning of the Securities Act of 1933 or the Securities Exchange Act of 1934
(all of the foregoing are referred to collectively as “Indemnified Parties” and
individually as an “Indemnified Party”), from any and all losses, suits,
actions, judgments, penalties, fines, costs, damages, liabilities or claims of
any kind or nature, whether joint or several, (including, without limitation,
any legal or any other expenses as they are incurred by an Indemnified Party in
connection with the preparation for or defense of any action, claim or
proceeding, whether or not resulting in any liability) (all of the foregoing
being collectively defined as the “Indemnified Claims”) to which such
Indemnified Party may become subject or liable or which may be incurred by or
assessed against any Indemnified Party under any statute, common law, contract
or otherwise, relating to or arising out of any of:  (a) any actions or
omissions of the Company or anyone acting on the Company’s behalf, including its
employees, officers, advisors, directors and agents; (b) the Agreement or the
services to be performed pursuant to the Agreement; (c) any securities, tax,
corporate, or other filings of the Company; or (d) any transactions referred to
in the Agreement or any transactions arising out of the transactions
contemplated by the Agreement; provided, however, that the Company shall not be
liable to an Indemnified Party in any such case solely to the extent that any
such Indemnified Claim is found, in a final judgment by a court of competent
jurisdiction, to have  resulted  as a direct and proximate cause from said
Indemnified Party’s willful misconduct or gross negligence in the performance of
their duties on behalf of the Company.  No Indemnified Party shall have any
liability to the Company or any other person in connection with the services
rendered pursuant to this Agreement except for any liability for losses, claims,
damages or liabilities finally judicially determined to have resulted solely and
exclusively from actions taken or omitted to be taken as a direct result of such
Indemnified Party’s gross negligence or willful misconduct.  Promptly after
receipt by an Indemnified Party of notice of the occurrence of an Indemnified
Claim, or any claim or the commencement of any action or proceeding in respect
of which indemnity may be sought against the Company, such Indemnified Party
will notify the Company in writing of the commencement thereof or of such
Indemnified Claim, and the Company shall immediately assume the full defense
thereof (including the employment of counsel reasonably satisfactory to the
Indemnified Party and the payment of the fees and expenses of such
counsel).  Notwithstanding the preceding sentence, the Indemnified Party will be
entitled to employ its own counsel in such circumstance if the Indemnified Party
is advised in a written opinion of counsel that a conflict of interest exists
which makes representation by counsel chosen by the Company not advisable.  In
such event, the reasonable fees and disbursements of such separate counsel will
be paid by the Company.

 

 

6

 